   Case 3:17-cr-00533-EMC Document 1457-3 Filed 02/03/21 Page 1 of 17




                          EXHIBIT B
Partially redacted January 26, 2021 AUSA letter to counsel
     and attachments (including FBI lab information)
    Case 3:17-cr-00533-EMC Document 1457-3 Filed 02/03/21 Page 2 of 17




                Re:    United States v. Nelson, et al.
                       17-CR-0533 EMC


Dear Counsel:

       Please be advised of the following disclosures pursuant to Fed. R. Crim. P. 16(a)(1)(G)
and your clients’ prior demand for discovery. On behalf of the government, we continue to
demand production of any reciprocal discovery pursuant to Fed. R. Crim. p. 16(b).

        Further, in an abundance of caution, we are also providing you with notice that the
government intends to call members of the Evidence Recovery Team (ERT) to testify regarding
the recovery of evidence from the Fresno Clubhouse search performed on November 20, 2017.
The report of the evidence collection was previously produced to you.

        Should you require any additional information regarding any of the below witnesses,
please inform us by February 2, 2021.

                           Supplemental Notice ofExpert Opinions

Amanda Bakker. Forensic Examiner. FBI Quantico Laboratory DNA Casework Unit

         The government expects to call Amanda Bakker of the FBI Quantico Laboratory to
testify regarding the DNA testing and analysis reflected in her report of items recovered from
2272 South G. St, Fresno, California and the comparison between a buccal sample from Joel
Silva Jr. and a hard hat (Item 352). The reports and her CV are attached.

         Ms. Bakker will testif~y based upon her knowledge, training and experience as well as the
testing performed. She will explain the types of testing that that can be used to determine the
presence of bodily fluids, including blood, and the methodology of such testing. She will explain
the type of serological tests performed on the items recovered in this case, and opine on the
results obtained. She will explain the difference between a presumptive test and a confirmatory
test, and how those tests are utilized at the laboratory when serological testing is performed. She
will also explain, based on her training and experience, the factors that will contribute to the
inability to detect any blood on a particular item, including that there may be insufficient
quantity of biological material, a lack of biological material, and/or that other substances had
been used to clean or dilute biological material.

        Ms. Bakker will also testify regarding the DNA analysis that was conducted on the hard
hat (Item 352). She will explain the methodology behind DNA testing generally, and the
comparisons of evidence that can be made against known DNA of a particular individual and the
ability of the testing to detect major contnbutors. She will explain that the hard hat was swabbed
for DNA and no DNA or sex typing results were obtained and therefore no comparisons could be
made. She will testify regarding the ability to recover material suitable for DNA testing, and the
factors that may contribute to why DNA suitable for comparison may not be obtainable from
certain items such as a hard hat, to include the passage of time, the frequency of use, and the
manner in which DNA may or may not be left by a particular individuaL


                                         OtherWitnesses

         The government intends to call as witnesses various government employees who will
testify regarding various aspects of their employment. Because these witnesses possess
   Case 3:17-cr-00533-EMC Document 1457-3 Filed 02/03/21 Page 3 of 17




knowledg~, that is arguably specialized, the government is providing the following disclosures
regarding their anticipated testimony.

Evidence Response Team

        The government expects to present testimony from the evidence response team that
processed the search of the Hells Angels Fresno Clubhouse on November 20, 2017, as
documented in report of the same previously disclosed to you. Members of the team will
describe the process typically used to process crime scenes, including the steps that may be taken
to analyze a scene, collect evidence, document evidence, as well as the tools and/or techniques
that may be utilized to assist in processing a scene for evidence.

        Members of the team will describe how the scene at the Fresno clubhouse was processed
on November 20, 2017, as reflected in the report. They will describe their analysis and plan of
how to process the scene based on what their observations of the location and their training and
experience. They will describe and explain the tools that were utilized to process the scene,
which included presumptive blood testing and Luminol testing. They will explain, based on their
training and experience, what they did to perform the tests that day and what they observed
regarding the test results. They will also explain, based on their training and experience, their
understanding of what the presumptive test results they observed means, their subsequent actions
in response and how to preserve evidence to send to a laboratory for additional testing.



                                                            Sincerely,

                                                            DAVID L. ANDERSON
                                                            United States Attorney



                                                            AJAY KRISHNAMURTHY
                                                            LINA Y. PENG
                                                            KEVIN J. BARRY
                                                            Assistant United States Attorneys
Ends.
   Case 3:17-cr-00533-EMC Document 1457-3 Filed 02/03/21 Page 4 of 17




                                       CURRICULUM VITAE
                                       Updated: December 2020

                                          Amanda N. Bakker
                                          DNA Casework Unit
                               Federal Bureau of Investigation Laboratory
                                      2501 Investigation Parkway
                                        Quantico, Virginia 22135
                                              Redacted




EDUCATION

2015                       Coursework in Molecular Biology
                           Virginia Tech, Blacksburg, VA

2014                       Coursework in Biochemistry
                           University of California, Berkeley

2007                       Bachelor of Science in Biology
                           Salisbury University, Salisbury, MD


EXPERIENCE

March 2015   —   Present                  Forensic Examiner, DNA Casework Unit
                                          FBI Laboratory, Quantico, VA
                                          Training: —2 year training program consisting of
                                          lectures, oral board examinations, moot court
                                          examinations, and competency test

January 2009— March 2015                  Biologist, Nuclear DNA Unit
                                          FBI Laboratory, Quantico, VA
                                          Training: Two —5 month training programs consisting of
       -                                  lectures, mock casework, and competency tests

November 2007      —   January 2009       Clerical Il/Records Examiner, DNA Analysis Unit I
                                          Federal Convicted Offender Program
                                          Forfeiture Support. Associates, FBI Laboratory, Quantico, VA
                                          Job Duties: Received and checked-in DNA collection kits
                                          of known individuals from law enforcement agencies




                                                Page 1 of 5
   Case 3:17-cr-00533-EMC Document 1457-3 Filed 02/03/21 Page 5 of 17




MEETINGS/CONFERENCES ATTENDED

September 2019             International Symposium on Human Identification
                           Palm Springs, CA

September 2018             Applied Biosystems’ HID Future Trends in Forensic DNA
                           Technology Seminar
                           Washington, D.C.

February 2013              American Academy of Forensic Science       651h   Annual
                           Scientific Meeting
                           Washington, D.C.

August 2011                Applied Biosystems HID Future Trends in Forensic DNA
                           Technology Seminar
                           Tyson’s Corner, VA

June 2010                  National Institute of Justice Conference
June 2009                  Arlington, VA

November 2009              15th Annual Combined DNA Index System (CODIS)
                           Conference
                           Crystal City, VA

January 2009               Scientific Working Group on DNA Analysis Methods
July 2008                  (SWODAM) Meeting
                           Fredericksburg, VA

LECTURES PRESENTED

2020-2015: 25 sessions     Basic Field Training Course
                           Laboratory Discovery Workshop
                           Quantico, VA

January 2020               Laboratory Evidence Response Basic
May2017                    Serology and DNA
                           Fredericksburg, VA

April 2016                 Evidence Response Team
                           Serology and DNA
                           Fredericksburg, VA




                                 Page2 of5
   Case 3:17-cr-00533-EMC Document 1457-3 Filed 02/03/21 Page 6 of 17




CONTINUING EDUCATION

April 2020                 Quality Assurance Standards/Auditor Training. CODIS
November 2015              Quantico, VA

February 1020              QuantifIer Trio Lecture
                           Quantico, VA

October 2019               Overview of NGS Chemistries and platform
September 2019             Quantico, VA

May 2019                    The Y-HRD Database: How It Works and How To Use It
                             In Casework
                            Webcast Lecture by Dr. Lutz Roewer
                            Quantico, VA

August 2018                Likelihood Ratios in Forensic Science
                           Quantico, VA

July 2018                  Using probabilistic theory to develop mixture interpretation
                             guidelines for Y-STR profiles
                           Lecture by Shawn Montpetit, TL San Diego, PD
                                                            —


                           Quantico, VA

September 2017             Advanced STRmiX
                           Training by Dr. Jo-Anne Bright
                           Quantico, VA

July 2017                  Likelihood Ratios in DNA Mixtures Interpretation
                           Lecture by Steven Myers, California Department of Justice
                           Quantico, VA

December 2016              Advanced STRmix
                           Training by Dr. Jo-Anne Bright
                           Quantico, VA

November 2016              Globalfiler PCR Amplification Kit/3500 Genetic Analyzer
                           and STRmix Validation Lecture
                           Quantico, VA

October 2016               Globalfler PCR Amplification Kit/3500 Genetic Analyzer
                           Validation Lecture
                           Quantico, VA




                                 Page 3 of 5
   Case 3:17-cr-00533-EMC Document 1457-3 Filed 02/03/21 Page 7 of 17




August 2016                  3500 Genetic Analyzer and Globalfiler PCR Amplification
                               Kit
                             Lecture provided by Thermo Fisher Scientific
                             Quantico, VA

May 2016                     Presentation Skills Course
                             Training by Andrea Jeremiah, OTD
                             Quantico, VA

October 2015                 Probabilistic Genotyping-STRmix
                             Training by Dr. John Buckleton and Dr. Jo-Anne Bright
                             Quantico, VA

April 2013                   DNA Mixture Interpretation Workshop
                             National Institute of Standards and Technology Webinar
                             Quantico, VA

August 2012                  Serology and Semen Testing Validation and Workflow
                             Training
                             Quantico, VA

February 2012                Prostate Specific Antigen Study Presentation
                             Quantico, VA

June 2011                    American Society of Crime Laboratory
                             Directors/Laboratory Accreditation Board   —   Internal
                             Auditor Training
                             Woodbridge, VA

TESTIMONY EXPERIENCE 16 testimonies, 2 Depositions
                         —


Discipline: Nuclear DNA and/or Serology

December 2020                United States v. Michael Han
                             District of Minnesota

October 2020                 United States v. Donte Dingle
                             District of Maryland

February 2020                United States v. Keith Bernard Miller
                             Southern District of Florida

July 2019                    United States v. Lessie Earl Proctor
                             Southern District of Florida

June 2019                    United States v. Brendt Christensen
                             Central District of Illinois


                                   Page 4 of 5
   Case 3:17-cr-00533-EMC Document 1457-3 Filed 02/03/21 Page 8 of 17




May 2019                   State of Florida v. Zavion Alahad
                           Circuit Court of the 17th Judicial Circuit in and for Broward
                                   County Florida

March 2019                 United States v. Adrian Hardy, eta!
                           Southern District of Florida

January 2019               State of Iowa v. Curtis Cortez Jones
                           Iowa District Court for Johnson County

November 2018              People of the Virgin Islands v. Uric A. Smith, Jr.
                           Superior Court of the Virgin Islands Division of St.
                            Thomas and St. John

October 2018               United States v. Robbie Catchings
                           Central District of California

September 2018             State of Florida v. Zavion Alahad
                           Deposition
                           Circuit Court for Broward County

August 2018                United States v. Christopher Leon Weckman
                           Southern District of Iowa

May 2018                   State of Iowa v. Curtis Cortez Jones
                           Deposition
                           Iowa Distribt Court for Johnson County

May 2018                   United States v. William Alberto Arocha, Jr.
                           District Of Montana

January 2018               United States v. Alonzo Marvon Gibbs
                           Southern District of Iowa

December 2017              United States v. Jack William Morgan
                           District of Nevada

June 2017                  Unites States v. Kalolo Nathaniel lu
                           District of North Dakota

June 2017                  United States v. Rajkumar Panneer Selvam
                           Southern District of Florida




                                 Page 5 of 5
                    Case 3:17-cr-00533-EMC Document 1457-3 Filed 02/03/21 Page 9 of 17




7-I LIMS (Rev. 10-2-1 7)
                                                          UNCLASSIFIED




                                                                                              2501 Investigation Parkway
                               FBI Laboratory                                                    Quantico, Virginia 22135

                                                                                                        4940 Fowler Road
                                                                                               Huntsville, Alabama 35898
                                                       LABORATORY REPORT

              To:     McCarrell A. Crumrine                       Date:   September 27, 2018
                      San Francisco
                                                                  Case ID No.:   SF-5626535

                                                                  Lab No.:   2018-00479-8
              Communication(s):       January 24, 2018; January 25, 2018
              Agency Reference(s):

              Subject(s):             Hells Angels Motorcycle Club; Raymond Michael Foakes; Jonathan
                                      Joseph Nelson; Joshua Leo Johnson; Russell Allen Lyles, Jr.; Damien
                                      David Cesena; Troy D. Conte
              Victim(s):

              Discipline(s):          DNA
              FBI Laboratory Evidence Designator(s):

              Item 33                Hammer from area near door in Room A of 2273 South G St. (18494,
                                     E5859936)
              Item 34                Hammer from box on floor in Room A of 2273 South G St. (1B495, £5859937)
              Item 35                Knife from wall near door in Room D of 2273 South G St. (lBS 18, £5859960)
              Item 41                Knife from wall in Room D of 2273 South G St. (1B519, £5859961)
              Item 42                Knife with sheath from wall in Room C of 2273 South G St. (18523,
                                     £5859965)
              Item 43                Hammer from wall near door in Room A of 2273 South G St. (1B492,
                                     £5859934)
              Item 44                Hammer from wall near door in Room A of 2273 South G St. (18493,
                                     £5859935)
              Item 45                Hammer from couch in Room D of 2273 South G St. (1B530, ES 859972)
              Item 56                Swab from rear hinge area on outside of coffin in Room H of 2273 South 0 St.
                                     (1B674, E5539304)
              Item 57                Swab from rear hinge area on outside of coffin in Room H of 2273 South G St.
                                     (18674, £5539304)
              Item 58                Swab from rear hinge area on outside of coffin in Room H of 2273 South G St.

              Page 1 of3
                                                          UNCLASSIFIED
   Case 3:17-cr-00533-EMC Document 1457-3 Filed 02/03/21 Page 10 of 17




                                        UNCLASSIFIED

                  (1B674, E5539304)
Item 59           Swab from rear hinge area on outside of coffin in Room H of 2273 South G St.
                  (1B674, E5539304)
Item 60           Swab from rear hinge area on outside of coffin in Room H of 2273 South G St.
                  (1B674, E5539304)
Item 61           Swab from rear hinge area on outside of coffin in Room H of 2273 South G St.
                  (1B674, E5539304)
Item 62           Swab from top left hinge side of inside of coffin lid in Room H of 2273 South
                  G St. (1B674, E5539304)
Item 63           Swab from right hinge side of inside of coffin lid in Room H of 2273 South 0
                  St. (1B674, E5539304)
Item 91           Hammer from table in Room 0 of 2273 South G St. (1B609, E5545051)
Item 103          Three swabs from top inside of casket in Room H of 2273 South 0 St. (1B635,
                  E5539248)
Item 104          Two swabs from bottom inside of casket in Room H of 2273 South 0 St.
                  (1B635, E5539248)
Item 105          Swab from brick area near stairs of stage area in Room 0 of 2273 South 0 St.
                  (1B635, E5539248)
Item 106          Swab from front brick floor crackin stage area in Room 0 of 2273 South G St.
                  (1B635, E5539248)
Item 107          Two swabs from wood panel on front of stage in Room 0 of 2273 South G St.
                  (1B635, E5539248)
Item 110          Two swabs from wall near stage in Room G of 2273 South 0 St. (1B636,
                  E5539247)
Item 111          Seven swabs from stage floor in Room 0 of 2273 South 0 St. (1B636,
                  E5539247)
Item 136          Swab from wood panel on left side of stage in Room 0 of 2273 South 0 St.
                  (1B636, E5539247)
Item 138          Axe from wall in Room C of 2273 South 0 St. (1B596, E5545038)
The items listed above were subjected to serological testing.

RESULTS OF SEROLOGICAL EXAMINATIONS:

Items 33, 34, 43, 44, 45, and 91 (hammers)

        Items 33, 34, 43, 44,45, and 91 were examined for the presence of blood; however, none
was detected.1

Page2of3

2018-00479-8
                                        UNCLASSIFIED
  Case 3:17-cr-00533-EMC Document 1457-3 Filed 02/03/21 Page 11 of 17




                                        UNCLASSIFIED

Items 35. 41, 42 (knives) and 138 (axe)

        Items 35, 41, 42, and 138 were examined for the presence of blood; however, none was
detected.’

Items 56, 57, 58, 59, 60, 61, 62, and 63 (swabs from coffin)

      Items 56, 57, 58, 59, 60, 61, 62, and 63 were examined for the presence of blood;
however, none was detected.’

Items 103 and 104 (swabs from casket)

        Items 103 and 104 were examined for the presence of blood; however, none was
detected.’
Items 105, 106, 107, 110, 111, and 136 (swabs from stage area)

       Items 105, 106, 107, 110, 111, and 136 were examined for the presence of blood;
however, none was detected.’

        No other serological examinations were conducted.

Methods/Limitations:

The following methods and limitations apply to the results/conclusions provided in the results
section(s) of this report and are referenced by number in the body of the text for clarity.

 This conclusion is based on the result of the phenolphthalin test. Insufficient quality and/or
quantity of biological material may affect the ability to detect blood.

REMARKS:

        Additional evidence is pending serological and/or nuclear DNA examinations and will be
the subject of a separate report.

        The work described in this report was conducted at the Quantico Laboratory. The results
will be maintained by the FBI Laboratory for possible future comparisons. This report contains
the opinions and interpretations of the issuing examiner and is supported by records retained in
the FBI file. The submitted items will be returned to you under separate cover. For questions
about the content of this report, please contact Forensic Examiner Amanda N. Bakker atI~mi
     ~• For questions about the status of your submission, including any remaining forensic
examinations, please contact Rebecca Reynolds at (703) 632-7600.


                                              Amanda N. Bakker
                                              DNA Casework Unit

Page 3 of 3

2018-00479-8
                                        UNCLASSIFIED
                   Case 3:17-cr-00533-EMC Document 1457-3 Filed 02/03/21 Page 12 of 17




7-1 LIMS (Rev. 10-2-17)
                                                         UNCLASSIFIED




                                                                                            2501 Investigation Parkway
                               FBI Laboratory                                                  Quantico, Virginia 22135
                                                                                                     4940 Fowler Road
                                                                                            Huntsville, Alabama 35898
                                                      LABORATORY REPORT
             To:     McCarrell A. Crumrine                      Date: December 13, 2018
                     San Francisco
                                                                Case ID   No.: SF-5626535

                                                                LabNo.:   2018-00479-16
             Communication(s):       January 24, 2018
             Agency Reference(s):

             Subject(s):             Hells Angels Motorcycle Club; Raymond Michael Foakes; Jonathan
                                     Joseph Nelson; Joshua Leo Johnson; Russell Allen Lyles, Jr.; Damien
                                     David Cesena; Troy D. Conte
             Victim(s):

             Discipline(s):          DNA
             FBI Laboratory Evidence Designator(s):

             Item 64                Timer lining from coffin in Room H of 2273 South G St. (1B670, E5539300)
             Item 95                Railing from stage in Room G of 2273 South G St. (1B623, E5539260)
             Item 137               Piece of wood from stage stairs in Room G of 2273 South G St. (1B591,
                                    E5545033)
             The items listed above were subjected to serological testing.

             RESULTS OF SEROLOGICAL EXAMINATIONS:

             Items 64 (inner lining from coffin), 95 (railing from stage), and 137 (piece of wood from
             stage stairs)

                     Items 64, 95, and 137 were examined for the presence of blood; however, none was
             detected.’

                          No other serological examinations were conducted.




             Page 1 of2
                                                         UNCLASSIFIED
  Case 3:17-cr-00533-EMC Document 1457-3 Filed 02/03/21 Page 13 of 17




                                        UNCLASSIFIED

Methods/Limitations:

The following methods and limitations apply to the results/conclusions provided in the results
section(s) of this report and are referenced by number in the body of the text for clarity.

 This conclusion is based on the result of the phenolphthalin test. Insufficient quality and/or
quantity of biological material may affect the ability to detect blood.

REMARKS:

        The work described in this report was conducted at the Quantico Laboratory. The results
will be maintained by the FBI Laboratory for possible future comparisons. This report contains
the opinions and interpretations of the issuing examiner and is supported by records retained in
the FBI file. The submitted items will be returned to you under separate cover. For questions
about the content of this report, please contact Forensic Examiner Amanda N. Bakker at[jff~j
    ~       For questions about the status of your submission, including any remaining forensic
examinations, please contact Rebecca Reynolds at (703) 632-7600.




                                             Amanda N. Bakker
                                             DNA Casework Unit




Page 2 of 2

20 18-00479-16
                                        UNCLASSIFIED
                   Case 3:17-cr-00533-EMC Document 1457-3 Filed 02/03/21 Page 14 of 17




7-1 LIMS (Rev. 10-2-17)
                                                          UNCLASSIFIED




                                                                                            2501 Investigation Parkway
                                         a ora ory                                             Quantico, Virginia 22135

                                                                                                     4940 Fowler Road
                                                                                            Huntsville, Alabama 35898
                                                      LABORATORY REPORT

             To:     Bill Harm                                  Date: March 28, 2019
                     TFO
                     San Francisco                    .         Case ]D   No.: SF-5626535

                                                                Lab No.: 2018-00479-20
             Communication(s):       January 24, 2018; March 5,2018
             Agency Reference(s):

             Subject(s):             Hells Angels Motorcycle Club; Raymond Michael Foakes; Jonathan
                                     Joseph Nelson; Joshua Leo Johnson; Russell Allen Lyles, Jr.; Damien
                                     David Cesena; Troy D. Conte
             Victim(s):

             Discipline(s):          DNA
             FBI Laboratoiy Evidence Designator(s):

             Item 10                Hammer with sticker from cabinet in Room B of 516 Frazier Ave. (1B294,
                                    E5539 167)
             Item 11                Whip from wall in Room H of 516 Frazier Ave. (1B3 11, E55391 84)
             Item 12                Whip from wall in Room H of 516 Frazier Ave. (1B3 12, B55391 85)
             Item 46                Hammer from display case in Room L of 9149 Windsor Rd. (1B185,
                                    E5539 127)
             Item 49-1              Tissue from Item 49 (vest) (1B234, E5839675)
             Item 53                Hammer from shelf in Room BB of 516 Frazier Ave. (1B281, E5539154)
             Item 54                Hammer from shelf in Room BB of 516 Frazier Ave. (1B282, E5539155)
             Item 55                Whip from closet in Room P of 4066 Streamside Dr. (1B144, E5523695)
             Item 85                Whip from under desk in Room E of 4066 Streamside Dr. (1B143, E5523694)
             Item 96                Piece of wood with tape from Room E of 1092 Camino Coronado (1B259,
                                    E5523756)
             Item 288               Piece of tissue from front door in Room A of 1092 Camino Coronado (1B241,
                                    E5523738)
             Item 315-2             Towel from hall closet in Room B of 129 Carrillo St. (1B71, B5839642)


             Page 1 of2
                                                          UNCLASSIFIED
   Case 3:17-cr-00533-EMC Document 1457-3 Filed 02/03/21 Page 15 of 17




                                        UNCLASSIFIED

Item 315-3-1      Towel from Item 315-3 (case) (1B71, E5839642)
The items listed above were subjected to serological testing.

RESULTS OF SEROLOGICAL EXAMINATIONS:

Items 10 (hammer), 11 (whip), 12 (whip), 46 (hammer). 49-1 (tissue), 53 (hammer). 54
(hammer). 55 (whip). 85 (whip), 96 (piece of wood), 288 (piece of tissue), 315-2 (towel), and
315-3-1 (towel)

       Blood was not detected on items 10, 11, 12, 46, 49-1, 53, 54, 55, 85, 96, 288, 315-2, and
315-3-I.’

       No other serological examinations were conducted.

Methods/Limitations:

The following methods and limitations apply to the results/conclusions provided in the results
section(s) of this report and are referenced by number in the body of the text for clarity.

 This conclusion is based on a negative presumptive test. Insufficient quality and/or quantity of
biological material may affect the ability to detect blood.

REMARKS:

        The work described in this report was conducted at the Quantico Laboratory, and the
results will be maintained by the FBI Laboratory for possible future comparisons. This report
contains the opinions and interpretations of the issuing examiner and is supported by records
retained in the FBI file. These conclusions conform to the Department of Justice Uniform
Language for Testimony and Reports for Forensic Serological Examinations. For questions
about the content of this report, please contact Forensic Examiner Amanda N. Bakker atI~n
I~r~tii. For questions about the status of your submission, including any remaining forensic
examinations, please contact Rebecca Reynolds at (703) 632-7600. The submitted items will be
returned to you under separate cover.

        Please allow a minimum of thirty days from the date of a discovery request for the FBI
Laboratory to provide the related materials. The FBI cannot ensure timely delivery of discovery
requests received in less time.




                                             Amanda N. Bakker
                                             DNA Casework Unit


Page 2 of 2

2018-00479-20
                                        UNCLASSIFIED
                         Case 3:17-cr-00533-EMC Document 1457-3 Filed 02/03/21 Page 16 of 17




      7-I LIMS (Rev. 10-2-17)
                                                               UNCLASSIFIED




                                                                                                   2501 Investigation Parkway
                                      FBI Laboratory                                                  Quantico, Virginia 22135

                                                                                                            4940 Fowler Road
                                                                                                   Huntsville, Alabama 35898
                                                            LABORATORY REPORT

                   To:     Ann A. Trombetta                            Date:   May 19, 2020
                           San Francisco
                                                                       Case ID No.:   SF-5626535

                                                                       Lab No.:   2018-00479-29
                   Communication(s):       February 21, 2020
                   Agency Reference(s):

                   Subject(s):             Hells Angels Motorcycle Club; Raymond Michael Foakes; Jonathan
                                           Joseph Nelson; Joshua Leo Johnson; Russell Allen Lyles, Jr.; Damien
                                           David Cesena; Troy D. Conte
                   Victim(s):

                   Discipline(s):          DNA
                   FBI Laboratory Evidence Designator(s):

                   Item 351               Buccal sample from Joel Silva Jr (1B982, E5545756; SRPD Item 56)
                   Item 352               Hard hat (1B756, E5523805)
                   The items listed above were subjected to nuclear deoxyribonucleic acid (DNA) analysis.1

                   RESULTS OF NUCLEAR DNA EXAMINATIONS:

                   Item 352(1) (swabbing of inside band, straps and textured portion of dial of hard hat)

                          No DNA or sex typing results2 were obtained from item 352W; therefore, no
                   comparisons can be made.

                   Database Entry Information:

                          The DNA results for item 351 will be entered into the Relatives of Missing Persons
                   Index of the Combined DNA Index System (CODIS).

                                No other nuclear DNA examinations were conducted.




                   Page 1 of2
                                                               UNCLASSIFIED


-   Lab Report-Released-(82161).pdf
                       Case 3:17-cr-00533-EMC Document 1457-3 Filed 02/03/21 Page 17 of 17




                                                             UNCLASSIFIED

                  Methods/Limitations:

                  The following methods and limitations apply to the results/conclusions provided in the results
                  section(s) of this report and are referenced by number in the body of the text for clarity.

                    DNA analysis was performed using the QuantifilerTM Trio DNA Quantification Kit for the
                  quantitation of human DNA and the GlobalFilerTM and/or AmpFtSTR® YfilerTM PCR
                  Amplification Kits for the DNA typing of short tandem repeats (STRs). The Y-STR loci are
                  located on the male Y-chromosome and are transmitted through a paternal lineage from father to
                  son. Barring mutation, all males in the same paternal lineage have the same Y-STR typing
                  results. A paternal lineage consists of those male relatives to whom the same Y-chromosome has
                  been transmitted from a common ancestor.
                  2   Insufficient DNA quality and/or quantity can affect the ability to generate a result and is not an
                  absolute determination that an individual did not come into contact with an item of evidence.

                  REMARKS:

                          In order for more effective searching in the National DNA Database (NDIS), a sample
                  from an additional relative should be submitted. It is preferable to submit a sample from any
                  maternal relative. A portion of item 351 was retained in the National Missing Person DNA
                  Database Repository for possible future testing. Archive samples will be retained by the FBI
                  Laboratory until an association is made. Archive samples will be returned to the contributor if
                  requested.

                          The work described in this report was conducted at the Quantico Laboratory, and the
                  results will be maintained by the FBI Laboratory for possible future comparisons. This report
                  contains the opinions and interpretations of the issuing examiner and is supported by records
                  retained in the FBI Laboratory file. These conclusions conform to the Department of Justice
                  Uniform Language for Testimony and Reports for Forensic Autosomal DNA Examinations
                  Using Probabilistic Genotyping Systems and for Forensic Y-STR DNA Examinations. For
                  questions about the content of this report, please contact Forensic Examiner Amanda N. Bakker
                  at Redacted          For questions about the status of your submission, including any remaining
                  forensic examinations, please contact Rebecca Reynolds at (703) 632-7600.

                         The submitted items will be returned to you under separate cover. In addition to the
                  evidence in the case, secondary evidence was generated that will also be returned to you. The
                  secondary evidence can be found in a package marked DNA Secondary Evidence.

                          Please allow a minimum of thirty days from the date of a discovery request for the FBI
                  Laboratory to provide the related materials. The FBI cannot ensure timely delivery of discovery
                  requests received in less time.


                                                                   Amanda N. Bakker
                                                                   DNA Casework Unit

                  Page 2 of 2

                  2018-00479-29
                                                             UNCLASSIFIED


-   Lab Report-Released-(82161).pdf
